Title: From Thomas Jefferson to David C. Ker, 5 April 1808
From: Jefferson, Thomas
To: Ker, David C.


                  
                     Sir 
                     
                     Washington Apr. 5. 08
                  
                  I beg leave to make use of your cover to deposit in the bank of Fredericksburg the sum of 590. D. now inclosed, of which 239. D. are to be placed to the credit of mrs Mary Dangerfield of Coventry & 351. D. to be placed to the credit of miss Sarah Dangerfield of the same place, and to be paid to their respective orders.
                  Permit me to avail myself of this occasion of renewing to you the assurances of my great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               